USCA4 Appeal: 22-6440      Doc: 10         Filed: 08/23/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6440


        ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H. Koon,

                             Plaintiff - Appellant,

                      v.

        GLOBAL TELMATE; WELLS FARGO OF CHARLESTON; S.C.D.C.;
        DIRECTOR STIRLING; ANNIE RUMLER; RHODESIA TAYLOR; MAJOR
        TERRY; M. H. CUNNINGHAM; CLASSIFICATION GREENE; A. W. TURNER;
        WILLIE DAVIS; SCDHEC DIRECTOR JOHN DOE; MOTLEY RICE LLC;
        JOSEPH F. RICE; HOOD LAW FIRM, LLC; W. CHRISTOPHER SWETT;
        ELLOREE GANES; JOHN DOE LAW FIRMS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Sherri A. Lydon, District Judge. (4:21-cv-01499-SAL)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Robert Holland Koon, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6440      Doc: 10         Filed: 08/23/2022      Pg: 2 of 2




        PER CURIAM:

               Robert Holland Koon seeks to appeal from a motion he filed in his civil action

        requesting that the district court transfer his case to state court. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-47 (1949). The motion Koon seeks to appeal is neither a final

        order nor an appealable interlocutory or collateral order. * Accordingly, we dismiss the

        appeal for lack of jurisdiction. We deny Koon’s motion to appoint counsel and dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




               *
                 Although the district court issued an order directing the dismissal of Koon’s action
        before we considered this appeal, the doctrine of cumulative finality does not cure the
        jurisdictional defect. See Houck v. LifeStore Bank, ___ F.4th ___, ___, No. 21-1280, 2022
        WL 2813066, at *4 (4th Cir. July 19, 2022) (noting that doctrine applies where appellant
        appeals from order that could have been certified under Fed. R. Civ. P. 54(b)).

                                                     2